MEMORANDUM ***
Mehrdad Rokni, a native and citizen of Iran, petitions for review of the decision of the Board of Immigration Appeals (BIA) affirming the decision of the immigration judge (IJ) denying his application for asylum, withholding of deportation, and relief under the Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA order for substantial evidence and will uphold the BIA’s determination unless the evidence compels a contrary result. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We deny the petition.
Substantial evidence supports the BIA’s determination that Rokni’s past experiences do not rise to the level of persecution. “[Pjersecution is an extreme concept that does not include every sort of treatment our society regards as offensive.” Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995).
Substantial evidence supports the BIA’s determination that Rokni does not have a well-founded fear of persecution if he returned to Iran. See Fisher v. INS, 79 F.3d 955, 964 (9th Cir.1996) (en bane). Rokni testified and submitted documents to support his claim of a well-founded fear. *828The IJ and BIA did not find Rokni’s testimony or the documents incredible. Rather, the documents were given little weight because they were not authenticated and did not indicate the reasons why the Iranian authorities were interested in Rokni upon his return. The evidence does not compel a reversal of the BIA’s determination. Id.
Because Rokni failed to establish eligibility for asylum, he has necessarily failed to meet the more stringent standard for withholding of removal. See Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005). Rokni has also failed to meet the standard for CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003); Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.